DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie A, claims 1 – 9, in the reply filed on 06/24/2022 is acknowledged.
Claim 10 is cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed with the Response to Election/Restriction on 07/19/2021 has been entered. 
Claims Status
	Claims 1 – 9 remain pending
	Claim 10 is cancelled as being directed to a non-elected species

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
The examiner notes that the preamble of claim 1 discloses – inter alia – “A computer numerically controlled flow resistance system… for connecting with a pastry extrusion head”; is a recitation of the intended use of the apparatus being claimed. Applicant is respectfully reminded that, as per MPEP MPEP 2114(II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. If the apparatus of the prior art and the claimed apparatus are found patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. See MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (TW-201424608-A with machine English translation of TWl-510195-B as equivalent; Cheng), in view of CAI, SI-NONG (over machine English translation of CN-208497686-U; Cai).
Regarding claim 1. Cheng discloses a computer numerically controlled (CNC) flow resistance system based on container features and properties of food ingredients for connecting with a pastry extrusion head (Cheng’s “decorative processing extrusion head,” 40, 41), the computer numerically controlled flow resistance system based on container features and properties of food ingredients (see FIG. 1 and p. 3, ¶4, “The controller of the invention having the function of extruding and decorating can receive the control code of the food processing… of the cloud information service system to generate the control code for the extrusion processing, so as to drive the machine to execute automatically”) comprising: 
a mixing chamber communicated to a plurality of food ingredient sources (e.g., Cheng at p. 4, ¶7 discloses, “decorative processing extrusion heads 40, 41 can be used… to accommodate foods such as viscous, semi-liquid or semi-fluid, such as cream, icing, chocolate, jam or dough, and are threaded and snapped by the telescopic sleeve 50.”);

a pushing plate (Cheng’s “pressure plate”) disposed in the mixing chamber, the pushing plate being movably sleeved with the telescopic sleeve element 50 and performing a displacement in the mixing chamber, thereby extruding the mixture out of a pastry tip of the pastry extrusion head (Cheng at p. 4, ¶8, “The inside of the decorative processing extrusion heads 40, 41 may… be provided with a pressure plate that can be moved up and down to extrude the food materials in the decorative processing extrusion heads 40, 41, or the decorative processing can be processed by the telescopic mechanism of the telescopic sleeve 50.”); wherein 

the pushing plate is connected to a piston rod of a piston cylinder (under the Broadest Reasonable Interpretation “BRI,” Cheng’s telescopic sleeve 50 reads on the claimed “a piston rod of a piston cylinder”) to perform the displacement to extrude the mixture out of the pastry tip of the pastry extrusion head (see Cheng at p. 4, ¶8, and p. 4, ¶10, “The telescopic sleeves 50 reciprocate along the x-axis direction, the y-axis direction, and the z-axis direction, respectively, and control the ingredients in the decorative processing extrusion heads 40, 41 to be squeezed onto the surface of the food or the base 10 Carrier surface 12.”).


However, Cheng is silent to the computer numerically controlled flow resistance system comprising 1) a stirring element disposed in the mixing chamber for stirring the food ingredients; 
2) the pushing plate being movably sleeved with the stirring element and performing a displacement along the stirring element in the mixing chamber; 
3) the pushing plate having a perforation, and the stirring element passing through the perforation movably and airtightly; 
4) a resetting element disposed between the piston cylinder and the mixing chamber, so that when the pushing plate performs the displacement, the resetting element moves the piston cylinder to an extruding position according to an extrusion signal of a controller, when the pushing plate stops performing the displacement, the resetting element moves the piston cylinder to a flow resistance position according to a flow resistance signal of the controller, thereby driving the pushing plate to move in a flow resistance direction, so that the mixture is flush with or recessed in the pastry tip of the pastry extrusion head.  

In the same field of endeavor of extrusion devices for three-dimensional (3D) printing, Cai discloses a 3D printer extrusion device comprising – inter alia – a housing/body 1, a storage chamber 20 (analogous to the claimed “mixing chamber”), which is provided with a delivery/conveying tube 15, a driving device driving the rotation of the delivery/conveying tube 15 and a conveying pipe outlet 16, the delivery/conveying tube 15 passing through the top of the housing/body 1 (see Cai’s FIG. 1, and ll. 153-168).
Cai discloses that the storage chamber 20 is provided with a crankshaft 7 (analogous to the claimed “resetting element”; see Cai at ll. 159-169), and a pressing plate 5 (analogous to the claimed “pushing plate”)  is provided between the crankshaft 7 and the outlet 16 (see Cai’s FIG. 1, and ll. 169-173). Cai discloses that the rotational movement of the crankshaft 7 drives a connecting rod 6 to slide up/down (Cai ll. 173-177), by the driving device, which drives the conveying tube 15 to rotate, thereby driving the crankshaft 7 to rotate, so that the pressing plate 5 connected to the crankshaft 7 along the inner wall of the storage chamber 20 slides up and 192 down, squeezing the material out the nozzle (Cai 189-194) – analogous to the missing claim limitation point 4).
Cai further discloses that the feeding pipe 15 passes through the pressing plate 5 (reading on the claimed limitation “the pushing plate having a perforation”), a sliding sleeve 14 is provided between the conveying tube 15 and the pressing plate 5 and is assemble on the pressing plate 5 and the tube 15 inside the sliding sleeve 14 (Cai, ll. 241-244 and 261-267).  
Cai further discloses that the conveying pipe 15 also provides guiding action for the movement of the pressing plate 5, and the design of the sliding sleeve 14 makes the guiding action more stable and reliable, creates a good sealing effect between the sliding sleeve 14 and tube 15 (analogous to the clamed limitation “passing through the perforation movably and airtightly”), and can also be used in the pressing plate 5 and the conveying material (Cai ll. 241-248).
Cai discloses that the pressing plate 5 achieves the effect of extruding by changing the volume of the storage cavity, “so in the working state, it is necessary to maintain the state of sliding up and down,” (Cai ll. 169-173, and 253-255).
Cai further discloses a stirring rod 17, fixedly connected to the end of the conveying tube 15, and having stirring blades 18 mounted on the stirring rod 17, that way maintaining fluidity of the material improving printing quality (Cai ll. 269-284; see Cai’s FIG. 1).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Cheng’s system with a 3D printer extrusion device comprising 1) a stirring element disposed in the mixing chamber, with 2) the pushing plate being movably sleeved with the stirring element and performing a displacement along the stirring element in the mixing chamber, 3) the pushing plate having a perforation, and the stirring element passing through the perforation movably and airtightly, and 4) a resetting element disposed between the piston cylinder and the mixing chamber, as taught by Cai.
One of ordinary skill would have been motivated to modify Cheng’s system with the 3D printer extrusion device of Cai, since Cai teaches that the stirring rod 17, having stirring blades 18 mounted on the stirring rod 17, allows to maintaining fluidity of the material improving printing quality (Cai ll. 269-284; see Cai’s FIG. 1).

In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination involves the simple substitution of Cheng’s extruder with the prior art extruder of Cai, resulting in a computer numerically controlled flow resistance system as claimed. See MPEP 2143, KSR Rationale “A”.

As to the recitation of intended use and/or to the material worked upon by the apparatus being claimed, e.g., “wherein the food ingredient sources input a plurality of food ingredients into the mixing chamber according to a mixing ratio, and colors of the food ingredients are the same or different” claim 1, ll. 5-8,  and 
“a stirring element disposed in the mixing chamber for stirring the food ingredients, so that a mixture after stirring having a color corresponding to the mixing ratio,” claim 1, ll. 9-10. 
The examiner has fully considered all the limitations which further provides structure of the apparatus being claim. However, Applicant is respectfully reminded that, as per MPEP 2115 the material or article worked upon does not limit apparatus claims: A claim is only limited by positively recited elements. 
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 

Regarding claim 2. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, wherein the stirring element (17, 18) is connected to a driving motor to rotate and is capable of stir build material, e.g., food ingredients (Cai ll. 269-277).

Regarding claim 4. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, wherein the mixing chamber is disposed on a food processor to perform a plurality of axis movements – Cheng at p. 4, ¶10 discloses, “The telescopic sleeves 50 reciprocate along the x-axis direction, the y-axis direction, and the z-axis direction, respectively, and control the ingredients in the decorative processing extrusion heads 40, 41 to be squeezed onto the surface of the food or the base 10 carrier surface 12.”

Regarding claim 5. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, wherein the mixing chamber is detachably connected to the pastry extrusion head by magnetic attraction - Cheng at p. 5, ¶4 discloses that the processing extrusion heads 40, 41 can be connected to the telescopic sleeve 50 by screws, cassettes or magnets, so that the CNC food processing machine can select and replace suitable decorative processing extrusion heads according to different decorative processing processes. 


 Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cai, as applied to claim 1 above, and further in view of Bigeard et al. (US PGPub. 2015/0351416 A1; Bigeard).
Regarding claim 3. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, wherein the material ingredient (e.g., food ingredient) sources input the food ingredients into the mixing chamber 20 via a feeding pipe 16 (See Cai’s FIG. 1), except for the material ingredient being fed through a side wall of the mixing chamber.

In the same field of endeavor of extrusion systems for food products (Abstract), Bigeard discloses a rotary die assembly for the formation of food products that can be attached to an extruder-cooker or high pressure pump that provide edible material for shaping into food products (Bigeard [0002]). 
	Bigeard discloses that the die stationary part 30 can comprise an injection inlet 33 into which a first edible material can be injected, such as an extruded material, for example an extruded dough (Bigeard at [0077], see also [0083-88]) – analogous to the claimed “wherein the food ingredient sources input the food ingredients into the mixing chamber via a side wall of the mixing chamber.”
	It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Cheng/Cai’s system with a extruder die having a second material input to input the material ingredients into the mixing chamber via a side wall of the mixing chamber, as taught by Bigeard.
	One of ordinary skill would have been motivated to pursue the modification for the purpose of e.g., provide Cheng/Cai’s system with the capability of extruding multiple materials, such as an extruded dough, as taught by Bigeard [0077].

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cai, as applied to claim 1 above, and further in view of Lipson et al. (US PGPub. 2013/0089642 A1; Lipson).
Regarding claim 6. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, except for, wherein the mixing chamber has a first connecting element,  the pastry extrusion head has a second connecting element, either the first connecting element or the second connecting element is an electromagnet, and  the other of the first connecting element or the second connecting element is an iron plate.
	
Nonetheless, Cheng discloses that the processing extrusion heads 40, 41 can be connected to the telescopic sleeve 50 (analogous to the claimed temperature controllable connection device) by magnets, so that the CNC food processing machine can select and replace suitable decorative processing extrusion heads according to different decorative processing processes. (Cheng at p. 5, ¶4).

In the same field of endeavor of 3D printer extruder systems, Lipson discloses a material deposition tool (analogous to the claimed extruder), which comprises a cartridge holding tool, loaded with material cartridge 26 (analogous to the mixing chamber) in cartridge socket 48, a plunger 62 is inserted into syringe 66 at opening 64 and provides the force by which material exits syringe needle 68, a plunger disk 80 (a first connecting element) at the top of plunger 62 is a magnetically permeable steel disk (analogous to the claimed “iron plate”) capable of forming a magnetic connection with electromagnet 58 (a second connecting element) – Lipson at [0155].
Lipson discloses that the magnetic connection allows material flow from cartridge 26 to be controlled by linear motor 56 of material deposition tool 18, and that when the material cartridge 26 is inserted into cartridge socket 48 of material deposition tool 18 the electromagnet 58 is brought into magnetic contact with plunger disk 80. (Lipson at [0155 and 0159], see Lipson FIGs. 8A-D).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Cheng/Cai system’s mixing chamber (e.g., Cai’s 20) with a first connecting element, the pastry extrusion head (e.g., Cai’s 19, 21, 22) with a second connecting element, either the first connecting element or the second connecting element being an electromagnet, and the other of the first connecting element or the second connecting element being an a magnetically permeable steel plate, as taught by Lipson.
One of ordinary skill in the art would have been motivated to pursue the modification for the purpose of, e.g., provide the mixing chamber and the extrusion head of Cheng/Cai with a quick and efficient connection, allowing for the automated control of the material deposition tool, as taught by Lipson. (Lipson at [0155 and 0159]). Alternatively, so that the CNC food processing machine can select and replace suitable decorative processing extrusion heads according to different decorative processing processes, as taught by Cheng. (Cheng at p. 5, ¶4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cai and Lipson, as applied to claim 6 above, and further in view of COHEN et al. (US PGPub. 2020/0205461 A1; Cohen).
Regarding claim 7. Cheng/Cai/Lipson discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 6, except for, wherein the mixing chamber further comprises an extension plate pivotally connected to a bottom side wall of the mixing chamber, the first connecting element is disposed on the extension plate, the second connecting element is disposed on a top side wall of the pastry extrusion head, and the first connecting element and the second connecting element have concave-convex shapes matching with each other to produce a buckling effect.
	In the analogous field of endeavor of food dispensing systems, Cohen discloses a system 100 for dispensing toppings onto a topping vehicle [0032], comprising a selection actuator 132 that can selectively engage and disengage a retaining plate assembly  to couple and decoupled the retaining plate assembly from the carriage (Cohen at [0065]).
Cohen discloses an example, wherein the carriage can also include a latch 171 (analogous to the claimed “an extension plate pivotally connected to a bottom side wall”)—arranged on or coupled to the beam 131—that selectively engages a hopper magazine 170 of the topping module 110 to latch the hopper magazine 170 to the carriage, by connecting with a bolt 172 (analogous to the claimed “a second connecting element disposed on a top side wall of the extrusion head, and the first connecting element 171 and the second connecting element 172 have concave-convex shapes matching with each other to produce a buckling effect.”). (See Cohen at [0065], and FIG. 11).
Furthermore, Cohen discloses that the latch 171 can include an electromagnetic latch (e.g., an electromagnet, a transformer, etc.) that magnetically couples to magnetic or ferrous material in the hopper magazine 170 (or vice versa) to periodically advance the hopper magazine 170 forward.
Therefore, since Cheng teaches that the processing extrusion heads 40, 41 can be connected to the telescopic sleeve 50 by magnetic means (Cheng at p. 5, ¶4), and since the claimed structure for the first and second connecting elements, as well as the mode of operation is disclosed by the prior art of Cohen, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Cheng/Cai/Lipson’s system by providing the mixing chamber (Cai’s 20) with an extension plate having a first connection element pivotally connected to a bottom side wall of the mixing chamber, and a second connecting element disposed on a top side wall of the extrusion head (e.g., at Cai’s discharge tube 19; see Cai’s FIG. 1), the first connecting element and the second connecting element having concave-convex shapes matching with each other to produce a buckling effect, as taught by Cohen, by combining Cheng/Cai/Lipson prior art elements with the prior art elements of Cohen according to known methods within their technical grasp with anticipated success and yielding predictable results. 
One of ordinary skill would have been motivated to pursue the modification for the purpose of, e.g., to provide Cheng/Cai/Lipson extruder system (e.g., Cai’s 3D printer extrusion device) with the capability of programmable magnetic coupling/decoupling capabilities between the mix chamber (Cai’s 20) and the nozzle assembly (Cai’s 19, 21, 22; see Cai’s FIG. 1), thereby facilitating access for cleaning or fast exchange of parts.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cai, as applied to claim 1 above, and further in view of VANDER BORG et al. (US PGPub. 2020/0318679 A1; Van).
Regarding claim 8. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, except for, wherein the mixing chamber further comprises a spray head for spraying a fluid toward the pastry tip of the pastry extrusion head to remove food ingredients remaining on the pastry tip of the pastry extrusion head.
In the same field of endeavor of moulding three-dimensional products from a mass of food material, e.g., a dough material [0017], Van discloses a moulding device that allows for the clean removal of the product from a mould with the advantage of being able to avoid the product falling out of the mould inadvertently due to the non-stick, and allowing to switch the non-stick properties, which can be activated at the instant that the product must be removed from the mould. [0017].
Van discloses that the molding system comprises a rotatable drum 51 provided with a moulding cavities 52, a filling device 53, which fills the mould cavities 52 (see , Van at [0108], FIGs. 6A, 6B and 7), and discloses that, to assist in the removal of the products 54 from a cavity 52, the wall of the drum 51 at the cavities 52 is made from a pervious material 51'' which is permeable for a fluid, such as pressurized air (analogous to the claimed “material removal element”), 
so that when the product 54 needs to be removed from the moulding cavity 52, the chamber or duct 56 is pressurized, and the pressurized air pushes  the product 54 away from the outer surface of the pervious wall 51'', which provide a substantially clean removal of the product 54, substantially without leaving any residual product behind in the moulding cavity 52 (under the broadest reasonable interpretation, analogous to the claimed, “a spray head for spraying a fluid toward the pastry tip of the pastry extrusion head to remove food ingredients remaining on the pastry tip of the pastry extrusion head”). (See Van at [0109]). 
Van at [0114] discloses a pressurized fluid can be fed to the duct 56 (see also ducts 65, FIG. 7 , [0115]), which fluid is distributed over the pervious material 51'' of the moulding cavity 52 associated with said duct 56, and a through-flow of the fluid through the pervious material 51'' can exert a force to a product in the moulding cavity 52 such that the product 54 is removed out of the moulding cavity 52, and can also include a vacuum source connected to the duct 56, thereby, producing a suction action that can be used to assist the filling of the moulding cavity 52 at the filling device 53.
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Cheng/Cai’s system, so that the mixing chamber is provided with a spray head for spraying a fluid toward the pastry tip of the pastry extrusion head to remove food ingredients remaining on the pastry tip of the pastry extrusion head, as taught by Van.
One of ordinary skill in the art would have been motivated to modify Cheng/Cai with a material removal element, since Van teaches that by providing a pressurized fluid fed to the duct 56 (see also ducts 65, FIG. 7 , [0115]), and a through-flow of the fluid through the pervious material 51'' can exert a force to a product in the moulding cavity 52 such that the product 54 is removed out of the moulding cavity 52, and can also include a vacuum source connected to the duct 56, thereby, producing a suction action that can be used to assist the filling of the moulding cavity 52 at the filling device 53. (Van at [0114]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cai, as applied to claim 1 above, and further in view of Lipson et al. (US PGPub. 2013/0089642 A1; Lipson) and HAN et al. (US PGPub. 2018/0008079 A1; Han).
Regarding claim 9. Cheng/Cai discloses the computer numerically controlled flow resistance system based on container features and properties of food ingredients as claimed in claim 1, comprising a resetting element (e.g., Cai’s 7), except for, wherein the resetting element comprises a spring, a first magnetic member provided on a bottom side of the piston cylinder, and a second magnetic member provided on a top side of the mixing chamber, wherein the first magnetic member magnetically attracts or repels with the second magnetic member according to the extrusion signal or the flow resistance signal of the controller, so that the spring is in a compressed state and stored with a compression elastic force when the pushing plate performs the displacement, and the compression elastic force is released according to the flow resistance signal when the pushing plate stops performing the displacement, so that the piston cylinder moves to the flow resistance position at a moving rate.
	
In the same field of endeavor of 3D printer extruder systems, Lipson discloses a first magnetic member (e.g., “electromagnet,” 58; see Lipson at FIG. 8A-D) provided on a bottom side of a piston cylinder (e.g., “load cell,” 60; see Lipson at FIG. 8A-D), and a second magnetic member (e.g., “plunger disk,” 80; see Lipson’s FIGs. 8A-D) provided on a top side of the mixing chamber (e.g., Lipson’s “cartridge,” 26). (See Lipson at [0021]).
Lipson at [0151] discloses that “electronic and fluid/gas interfaces 54 establish electronic communication between the material cartridge placed in cartridge socket 48 and the system controller and provide fluid/gas flows to the material cartridge which may be used by the system controller and/or embedded intelligence in the tool,”- reading on the limitation “… according to the extrusion signal or the flow resistance signal of the controller.” 
Lipson discloses at [0153] that, “The electromagnet allows the system controller to selectively engage or release a mechanical connection between the motor and the plunger, and states that, when the electromagnet is energized by the controller, this allows the plunger to remain engaged to the motor regardless of whether the motor is moving upward or downward. Lipson further discloses that, when the electromagnet is not energized, the cartridge may be easily removed from the cartridge socket, and replaced – reading on the claimed limitation “wherein the first magnetic member magnetically attracts or repels with the second magnetic member according to the extrusion signal or the flow resistance signal of the controller.”
Furthermore, Lipson discloses at [0155], “Plunger disk 80 at the top of plunger 62 is… a magnetically permeable steel disk capable of forming a magnetic connection with electromagnet 58. The magnetic connection allows material flow from cartridge 26 to be controlled by linear motor 56 of material deposition tool 18.”
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Cheng/Cai’s system by providing a resetting element (e.g., Cai’s 7) with Lipson electromagnet, comprising a first magnetic member provided on a bottom side of the piston cylinder, and a second magnetic member provided on a top side of the mixing chamber, wherein the first magnetic member magnetically attracts or repels with the second magnetic member according to the extrusion signal or the flow resistance signal of the controller, as taught by Lipson.
	One of ordinary skill would have been motivated to pursue the modification, since Lipson teaches that, “The electromagnet allows the system controller to selectively engage or release a mechanical connection between the motor and the plunger, and states that, when the electromagnet is energized by the controller, this allows the plunger to remain engaged to the motor regardless of whether the motor is moving upward or downward. Lipson further discloses that, when the electromagnet is not energized, the cartridge may be easily removed from the cartridge socket, and replaced. (Lipson at [0153]).

However, Cheng/Cai/Lipson is silent to the resetting element comprising 1) a spring, that, when the first magnetic member magnetically attracts or repels with the second magnetic member according to the extrusion signal or the flow resistance signal of the controller, 2) the spring is in a compressed state and stored with a compression elastic force when the pushing plate performs the displacement, and the compression elastic force is released according to the flow resistance signal when the pushing plate stops performing the displacement, so that the piston cylinder moves to the flow resistance position at a moving rate.
	In the same field of endeavor of three-dimensional (3D) printing cooking systems [0002], Han discloses at [0223], a system comprising – inter alia – a cartridge assembly 200, which includes an elastic members 250 that may include a spring (reading on the limitation 1) “a spring”). The elastic member 250 may be accommodated inside each of the plurality of cartridge cases 230 (e.g., see Han’s FIGs. 11A-B). 
Han discloses that the elastic member 250 may be housed in the plurality of cartridge cases 230 so as to be disposed between the cartridge 240 (analogous to the claimed “mixing chamber”) and the opening 232 in the vertical direction Z of the cooking apparatus 1a. (Han at [0223]).
Han discloses that the nozzle part 242 of the plurality of cartridges 240 may selectively protrude out of each of the plurality of cartridge cases 230 through the opening 232 by an elastic force of the elastic member 250, (Han at [0223]) – reading on the limitation  2) “the spring is in a compressed state and stored with a compression elastic force when the pushing plate performs the displacement, and the compression elastic force is released according to the flow resistance signal when the pushing plate stops performing the displacement.”
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Cheng/Cai/Lipson’s system, so that the resetting element comprises 1) a spring, that, when the first magnetic member magnetically attracts or repels with the second magnetic member according to the extrusion signal or the flow resistance signal of the controller, 2) the spring is in a compressed state and stored with a compression elastic force when the pushing plate performs the displacement, and the compression elastic force is capable of being released according to a flow resistance signal (as taught by Lipson [0151]) when the pushing plate stops performing the displacement, as taught by Han.
	One of ordinary skill in the art would have been motivated to modify Cheng/Cai/Lipson’s resetting element (Cai’s 7) for the purpose of, e.g., provide the extruder device with an independent driving mechanism, by substituting  Cai’s worm 12 and worm wheel 13, with the driving mechanism and elastic member (comprising a spring) of Han, to be capable of precise material extrusion by command of the system controller.

As to the functional language limitation, “so that the piston cylinder moves to the flow resistance position at a moving rate.” Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP 2114 (II);
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II).
In this case, the prior art apparatus of Cheng/Cai/Lipson/Han teaches all the structural limitations of the claim. Therefore, a PHOSITA has good reason and expectation of success that the prior art apparatus is capable of performing the functional limitation, since "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU et al. (CN-110561587-A); discloses a printing head for a 3D printer for clay and plastic manufacturing including a printing head, a water inlet pipe and a material channel. The printing head is internally fixed with a stirring chamber through a support frame, and a stirring device is provided between the printing head and the stirring chamber.
GUASINA et al. (US PGPub. 2019/0246684 A1); discloses a nozzle for 3-D printing food stuff comprising removable magnetic coupling means [0046-50]. 
CONTRACTOR et al. (US PGPub. 2016/0106142 A1); discloses additive manufacturing for producing edible compositions having an extrusion head comprising mixing chamber, piston, and multiple feeds of molding material.
Yang et al. (US Pat. 6,280,785 B1); discloses rapid prototyping and fabrication method for 3-D food objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712